Order filed, July 3, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00405-CR
                                 ____________

                     MICHAEL DAVID LUNA, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from the Co Crim Ct at Law No 5
                             Harris County, Texas
                       Trial Court Cause No. 2169173


                                     ORDER

      The reporter’s record in this case was due July 2, 2018. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Ramona Sonnier, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM